department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c of f i c e of c h i ef c ou n sel number info release date conex uil date the honorable herb kohl united_states senator west mifflin street suite columbus oh attention ------------------ dear senator kohl this letter responds to your inquiry dated date on behalf of one of your constituents who received a cp notice for tax_year your constituent is a retired insurance agent who received payments from his former insurance_company after he retired the company classified these payments as non-employee compensation but your constituent believes these payments are termination benefits that are not subject_to self-employment_tax during the 1990s many retired insurance agents questioned the application of the self- employment_tax to certain payments they received after retiring the issue became rather controversial as agents filed several lawsuits in a number of jurisdictions and the courts decided some cases in favor of the taxpayer and others in favor of the government as a result the congress recognized the need to clarify the law and effective for payments after date the congress amended sec_1402 of the internal_revenue_code to provide an exclusion from seca_tax for payments if they met certain requirements under new sec_1402 these requirements are the individual receives the amount after termination of his or her agreement to perform services for the company the individual performs no services for the company after termination conex-122970-09 the individual enters into a covenant_not_to_compete against the company which applies to at least the 1-year period beginning on the date of such termination and the amount of the payment- -depends primarily on policies sold by or credited to the account of the individual during the last year of his or her agreement or the extent to which such policies remain in force for some period after such termination or both -does not depend to any extent on length of service or overall earnings from services performed for the company without regard to whether eligibility for payment depends on length of service your constituent must satisfy all of these requirements to be able to exclude the payments he received from his former insurance_company from self-employment_tax we do not know all the facts and circumstances surrounding the payments at issue but it appears that under the agent termination benefits program form that you provided the amount of the payment the former insurance_company pays to a retired agent will increase based on the number of years_of_service if the amount of the payment to a retired agent depends on the length of service the payments will not satisfy the requirement in sec_1402 for exclusion from net_earnings from self- employment i hope this information is helpful if you would like to discuss this further please contact ------------------of my staff at ---------------------or me at -------------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities
